Name: Council Regulation (EEC) No 1607/86 of 26 May 1986 opening, allocating and providing for the administration of a Community tariff quota for table cherries, excluding Morello cherries, falling within subheading ex 08.07 C of the Common Customs Tariff and originating in Switzerland
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Europe
 Date Published: nan

 28 . 5 . 86 Official Journal of the European Communities No L 142/3 COUNCIL REGULATION (EEC) No 1607/86 of 26 May 1986 opening, allocating and providing for the administration of a Community tariff quota for table cherries, excluding Morello cherries , falling within subheading ex 08.07 C of the Common Customs Tariff and originating in Switzerland are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an agreement between the European Economic Community and the Swiss Confederation was concluded on 22 July 1972 ; whereas, following the accession of Spain and Portugal to the Community, a supplementary protocol is to be signed in the near future ; whereas pending the entry into force of this protocol, Council Regulation (EEC) No 774/86 (') laid down the trade arran ­ gements for agricultural products with Switzerland in particular ; Whereas Regulation (EEC) No 774/86 provides for the opening, to run from 1 March 1986, of a duty-free Community tariff quota for table cherries, excluding Morello cherries, originating in Switzerland ; whereas therefore the tariff quota in question should be opened for the period 1 March to 31 December 1986 ; whereas, in the absence of a 'prorata temporis ' clause, the proposed annual quota volume should be opened for the period under consideration ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the said quota and the application, without interruption, of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg Article 1 1 . Until 31 December 1986 the Common Customs Tariff duty for table cherries, excluding Morello cherries, falling within subheading ex 08.07 C of the Common Customs Tariff and originating in Switzerland shall be totally suspended within the limit of a Community tariff quota of 1 000 tonnes. Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions laid down by the 1985 Act of Accession . The protocol on the definition of the concept of origina ­ ting products and on methods of administrative coopera ­ tion, annexed to the Agreement between the European Economic Community and the Swiss Confederation shall apply. 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements to the extent that the avai ­ lable balance of the reserve so permits. 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the said goods have access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation .(') OJ No L 56, 1 . 3 . 1986, p. 113 . No L 142/4 Official Journal of the European Communities 28 . 5 . 86 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1986 . For the Council The President G. BRAKS